Exhibit 10.1

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THEY MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, OR AN
OPINION OF COUNSEL SATISFACTORY TO THE BORROWER THAT REGISTRATION IS NOT
REQUIRED UNDER THE ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER THE ACT.

 

[x15050416494100.jpg] 

 

CONVERTIBLE PROMISSORY NOTE

April  ___,
2015                                                                                                         
$600,000.00

 

            Effective as of the date set forth above (the “Effective Date”),
NuZee, Inc., a Nevada corporation (the “Company”), for value received, promises
to pay to the order of Masa Higashida, an individual (the “Holder”), the sum of
$600,000.00 (Six Hundred Thousand Dollars), together with interest calculated at
the annual rate of zero percent (0%) for the period from the date of this Note
until April ___, 2016 (the “Repayment Date”). 

 

            The following is a statement of the rights of the Holder and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:

 

            1.         Definitions.   As used in this Note, the following terms,
unless the context otherwise requires, have the following meanings:

 

                        1.1       “Company” shall mean Nuzee, Inc., a Nevada
corporation listed on the OTCQB tier of OTC Markets, Inc. under the symbol
“NUZE”, and shall include any corporation, partnership, Limited Liability
Company or other entity that shall succeed to or assume the obligations of the
Company under this Note.

 

                        1.2       “Holder” shall mean Masa Higashida or any
person who shall at any subsequent time be the registered holder of this Note.

 

            2.         Conversion.   If the outstanding principal and all
accrued and unpaid interest on the debt hereof (the “Debt”) is not repaid by the
Company in full by the Repayment Date, the Debt or any portion thereof may be
converted at the option of the Holder, upon written notice to the Company at any
time after the Repayment Date, into that number of shares of the Company’s
Common Stock equal to the Debt or that portion thereof that the Holder elects to
convert, divided by price per share of $0.51.  This Note shall be cancelled on
the date of conversion of the entirety of the Debt.  Upon full conversion, the
Holder shall surrender this Note at the principal office of the Company.  Holder
agrees to execute all necessary documents in connection with the conversion of
this Note, including a stock purchase agreement containing standard
representations and warranties, a 180 day “market stand-off” provision in the
event of a public offering of the Company’s securities, and such other
collateral documents and commercially standard agreements as the Company may
reasonably request.

 

--------------------------------------------------------------------------------

 
 

            3.         Issuance of Stock on Conversion.  As soon as practicable
after conversion of this Note pursuant to Section 2 hereof and delivery of the
Note to the Company by the Holder, the Company, at its expense, will cause to be
issued in the name of and delivered to the Holder, a certificate or certificates
for the number of shares of Common Stock to which the Holder shall be entitled
on such conversion (bearing such legends as may be required by applicable state
and federal securities laws in the opinion of legal counsel for the Company),
together with any other securities and property (including cash payments due
hereunder in lieu of fractional shares), if any, to which the Holder is entitled
on such conversion under the terms of this Note.

 

            4.         Defaults.   Holder may declare the entire unpaid
principal and accrued interest on this Note immediately due and payable, by a
notice in writing to the Company if any of the following shall occur:

 

                        4.1       Default in the payment of principal of the
Note when due; or

 

                        4.2       The institution by the company of proceedings
to be adjudicated as bankrupt or insolvent, or the consent by it to institution
of bankruptcy or insolvency proceedings against it under the Bankruptcy Act, or
any other applicable federal or state law, or the consent by it to, or
acquiescence in, the filing of any such petition or the appointment of a
receiver, liquidator, assignee, trustee, or other similar official, of the
Company, or of any substantial part of its property, or the making by it of an
assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debts generally as they become due; or

 

                        4.3       Within 90 days after the commencement of
proceedings against the Company seeking any bankruptcy, insolvency, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been dismissed or all orders or
proceedings thereunder affecting the operations or the business of the Company
stayed, or the stay of any such order or proceedings shall thereafter be set
aside, or, within 60 days after the appointment without the consent or
acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated.

 

            5.         Representations and Acknowledgments of the Holder.  The
Holder hereby represents, warrants, acknowledges and agrees that:

 

                        5.1       Investment.  The Holder is acquiring this Note
and the securities issuable upon conversion of this Note (together, the
“Securities”) for the Holder’s own account, and not directly or indirectly for
the account of any other person.  The Holder is acquiring the Securities for
investment and not with a view to distribution or resale thereof except in
compliance with the Securities Act of 1933, as amended (the “Act”) and any
applicable state law regulating securities. 

 

                        5.2       Access to Information.  The Holder has had the
opportunity to ask questions of, and to receive answers from, appropriate
executive officers of the Company with respect to the terms and conditions of
the transactions contemplated hereby and with respect to the business, affairs,
financial condition and results of operations of the Company.  The Holder has
had access to such financial and other information as is necessary in order for
the Holder to make a fully informed decision as to investment in the Company,
and has had the opportunity to obtain any additional information necessary to
verify any of such information to which the Holder has had access.

 

                        5.3       Pre-Existing Relationship.   The Holder
further represents and warrants that the Holder has either (a) a pre-existing
relationship with the Company or one or more of its officers or directors
consisting of personal or business contacts of a nature and duration which
enable the Holder to be aware of the character, business acumen and general
business and financial circumstances of the Company or the officer or director
with whom such relationship exists or (b) such business or financial expertise
as to be able to protect the Holder’s own interests in connection with the
purchase of the Securities.

 

 

2



--------------------------------------------------------------------------------



 
 

 

                        5.4       Speculative Investment.  The Holder’s
investment in the Company represented by the Securities is highly speculative in
nature and is subject to a high degree of risk of loss in whole or in part; the
amount of such investment is within the Holder’s risk capital means and is not
so great in relation to the Holder’s total financial resources as would
jeopardize the personal financial needs of the Holder and, if applicable, the
Holder’s family in the event such investment were lost in whole or in part.

 

                        5.5       Unregistered Securities.  The Holder must bear
the economic risk of investment for an indefinite period of time because the
Securities have not been registered under the Act and therefore cannot and will
not be sold unless they are subsequently registered under the Act or an
exemption from such registration is available.  The Company has made no
agreements, covenants, or undertakings whatsoever to register the Securities
under the Act.  The Company has made no representations, warranties or covenants
whatsoever as to whether any exemption from the Act, including, without
limitation, any exemption for limited sales in routine brokers’ transactions
pursuant to Rule 144 under the Act, will become available and any such exemption
pursuant to Rule 144, if available at all, will not be available unless:  (a) a
public trading market then exists in the Company’s Common Stock, (b) adequate
information as to the Company’s financial and other affairs and operations is
then available to the public, and (c) all other terms and conditions of Rule 144
have been satisfied. 

 

            6.         Miscellaneous.    

 

                        6.1       Restrictions on Transfer; Assignment.  Holder
may not transfer or assign all or any part of this Note; except that if Holder
is an individual, Holder may transfer this Note or part thereof upon prior
written notice to the Company either during the Holder’s lifetime or on death by
will or intestacy to the Holder’s immediate family or to a trust, the
beneficiaries of which are exclusively Holder and/or a member or members of the
Holder’s immediate family.  This Note may only be transferred in compliance with
applicable state and federal laws.  All rights and obligations of the Company
and the Holder shall be binding upon and benefit the successors, assigns, heirs,
and administrators of the parties. 

 

                        6.2       Fees and Expenses.  All expenses incurred in
connection with this Note, including attorneys’ fees, shall be paid by the
parties incurring such expenses. 

 

                        6.3       Company Representation.  The Company
represents to the Holder that the Company is a corporation duly organized,
validly existing, authorized to exercise all its corporate powers, rights and
privileges, and in good standing in the State of Nevada and has the corporate
power and corporate authority to carry on its business as now conducted.  All
corporate action on the part of the Company, its officers, directors, and
shareholders necessary for the authorization, execution, delivery, and
performance of all obligations under this Note have been taken.  This Note
constitutes a legally binding and valid obligation of the Company enforceable in
accordance with its terms, except to the extent that such enforcement may be
subject to applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium, fraudulent conveyance or other laws or court decisions relating to
or affecting the rights of creditors generally, and such enforcement may be
limited by equitable principles of general applicability.  The Company has
provided the Holder with all the information that the Holder has requested for
deciding whether to purchase this Note.             

 

 

 

 

3



--------------------------------------------------------------------------------



 
 

 

                        6.4       Governing Law.  This Note shall be governed
by, and construed in accordance with, the laws of the State of Nevada, excluding
those laws that direct the application of the laws of another jurisdiction.

 

                        6.5       Prepayment.  This Note may not be prepaid by
the Company without the consent of the Holder. 

 

                        6.6       Lost or Stolen Note.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction, or
mutilation of this Note, and in the case of any such loss, theft or destruction,
upon receipt of an indemnity reasonably satisfactory to the Company, or in the
case of any such mutilation, upon surrender and cancellation of such Note, the
Company, at its expense, will make and deliver a new Note, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Note.

 

                        6.7       Notices.  Any notice, request, or other
document required or permitted to be given or delivered to the Holder or to the
Company hereunder shall be delivered by hand or messenger or shall be sent by
certified mail, postage prepaid, or by overnight courier to the Holder or to the
Company at the respective addresses as set forth below or at such other address
as either party may from time to time provide to the other.  Each such notice or
other communication shall be treated as effective or having been given (a) when
delivered if delivered personally, (b) if sent by registered or certified mail,
at the earlier of its receipt or five business days after the same has been
registered or certified as aforesaid, or (c) if sent by overnight courier, on
the next business day after the same has been deposited with a nationally
recognized courier service.

 

                                     

IF TO THE COMPANY:

 

Nuzee, Inc.

[address]

 

 

 

 

 

IF TO THE HOLDER:

 

Masa Higashida

[address]

 

 

                        6.8       Severability.  If one or more provisions of
this Note are held unenforceable under applicable law, such provision shall be
excluded from this Note and the balance of this Note shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

 

                        6.9       Heading; References.  All headings used herein
are used for convenience only and shall not be used to construe or interpret
this Note.  Except where otherwise indicated, all references herein to Sections
refer to Sections hereof.

 

                        6.10     Entire Agreement.  This instrument represents
the entire agreement between the parties hereto with respect to this Note and
its terms and conditions.

 

            IN WITNESS WHEREOF, the Company has caused this Convertible
Promissory Note to be issued as of the Effective Date.

 

4



--------------------------------------------------------------------------------



 
 

 

 

                                                                        NUZEE,
INC.,

                                                                        a Nevada
Corporation

 

 

                                                                        By: 
     /s/  Masa Higashida                 

                                                                                   
Masa Higashida, President

 

 

AGREED AND ACCEPTED BY THE HOLDER:

 

 

 

By:       /s/  Masa Higashida                 

Masa Higashida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

